533 S.E.2d 467 (1999)
350 N.C. 108
John Harvey NELSON
v.
Daryl Dean C. FREELAND and Belinda Brittain Freeland.
No. 216A98.
Supreme Court of North Carolina.
March 3, 1999.
E. Thomas Maddox, Jr., A. Wayland Cooke, Greensboro, for Nelson.
Walter K. Burton, David K. Williams, Jr., James D. Secor, III, Greensboro, for Daryl Freeland and Belinda Freeland.
Prior report: 349 N.C. 615, 507 S.E.2d 882.


*468 ORDER

Upon consideration of the petition filed by Defendants for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of March 1999."